t c memo united_states tax_court lucio ambroselli petitioner v commissioner of internal revenue respondent docket no filed date lucio ambroselli pro_se daniel j parent for respondent memorandum opinion gerber judge respondent determined a dollar_figure income_tax deficiency and a dollar_figure fraud_penalty under sec_6663' for petitioner’s taxable_year we consider whether petitioner should be defaulted in connection with respondent’s motion to section references are to the internal_revenue_code in effect for the period under consideration rule references are to this court’s rules_of_practice and procedure dismiss and default petitioner and the court’s date order to petitioner to show cause why he should not be dismissed and or defaulted and a decision entered against him discussion respondent’s answer in this case contains allegations that petitioner’s failure to report the income determined was fraudulent and petitioner in his reply generally denied respondent’s affirmative allegations after continuances from two settings for trial this case was again set for trial on the date san francisco california trial session prior to trial respondent presented petitioner with a proposed stipulation of facts and after petitioner failed to respond respondent filed a motion under rule f to compel petitioner to stipulate or upon his failure to cause the proposed factual stipulations to be deemed established in our order dated date we found that the proposed stipulations were deemed established and that petitioner’s response refused broadly to stipulate was evasive and not fairly directed to the proposed stipulations petitioner then moved for a continuance from the date trial session because he was then in italy did not want to travel was financially unable to pursue this matter and because the federal bureau of investigation fbi had documents or files that petitioner was not able to obtain from it petitioner however did not explain the contents of the documents or information alleged to be in the possession of the fbi and or their relevance to or the effect upon this case accordingly petitioner’s motion for a continuance was denied he failed to appear at the date trial session and or to prosecute this matter and respondent moved that petitioner be dismissed and or defaulted and that a decision be entered against him respondent however bears the burden of showing that petitioner is liable for the fraud_penalty that was determined sec_7454 rule b respondent attempts to carry that burden by means of the facts deemed established by the court’s order under rule f those facts are as follows petitioner resided in california at the time his petition was filed and when his federal_income_tax return was timely filed around date petitioner obtained an insurance_policy covering two paintings that he represented were sealed in shipping crates in his residence petitioner had photographs of the paintings and claimed them to be death of the dragon by ghirlandaio and madonna con bambino by piero della francesca it was later shown that the paintings in the photographs were actually san giorgio che occide il drago by paris borden and madonna con bambino con s gerolamo e s bartolomeo commonly called madonna della pera by alessandro bonvicino shortly after obtaining the insurance petitioner submitted a claim for a theft he alleged had occurred about date in addition to the two paintings petitioner alleged the theft of a persian rug jade statue and two russian icons during petitioner received net of attorney's_fees dollar_figure from the insurance_company on date respondent advised petitioner that his tax_return had been selected for audit during the course of the audit petitioner represented that the paintings and other items were stolen from his residence the paintings petitioner claimed to possess had been in the possession of the vatican art museum for at least years no theft actually occurred and a date fbi search of petitioner’s residence revealed that petitioner continued to have possession of the icons and rug on that same day petitioner was indicted on five counts of mail fraud in violation of u s code sec_1341 on date petitioner pleaded guilty admitting that no burglary had occurred and that his insurance claim was fraudulent petitioner failed to report the illicit insurance recovery on his federal_income_tax return respondent may carry his burden by means of facts that are treated as established in instances where a taxpayer fails to appear and prosecute his case cf 100_tc_495 n petitioner’s communications with the court and with respondent take the position that petitioner will not proceed without the government's turning over the documents petitioner alleges are in the possession of the fbi as previously noted petitioner has not explained how the alleged documents or information will affect this case petitioner’s refusal to comply with this court’s rules to stipulate under rule and or prepare for trial as required by the court’s standing_pretrial_order and his failure to appear at trial and proceed within the meaning of rule are therefore without justification entry of a default decision for the fraud addition in the instant case therefore is appropriate upon a determination in our sound judicial discretion' that the pleadings set forth sufficient facts to support such a judgment 91_tc_1049 affd 926_f2d_1470 6th cir quoting 87_tc_1403 based on the deemed admitted facts and respondent’s pleading we find petitioner intended to conceal mislead or otherwise prevent the collection of his taxes see 80_tc_1111 fraudulent intent may be inferred from a pattern of conduct see 317_us_492 indicia of fraud may include understated or unreported income intentional concealment of income and assets and failure to cooperate with taxing authorities see 796_f2d_303 9th cir affg tcmemo_1984_601 here petitioner defrauded an insurance_company lied to respondent by attempting to conceal his illegal acts and income and intentionally failed to report said income based on the above we hold that petitioner is liable for the addition_to_tax for fraud for the taxable_year with respect to all other matters determined respondent does not bear the burden_of_proof and petitioner is found to have failed properly to prosecute and defaulted on his opportunity to show respondent’s error s to reflect the foregoing an appropriate order and decision will be entered for respondent
